          Case 2:18-cv-00862-MMD-NJK Document 140 Filed 05/26/20 Page 1 of 1




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                                  Case No.: 2:18-cv-00862-MMD-NJK
 7
            Plaintiff,                                                    ORDER
 8
     v.                                                              (Docket No. 139)
 9
     CAESARS ENTERTAINMENT
10   CORPORATION,
11          Defendant.
12         Pending before the Court is the parties’ stipulation regarding the post-claim construction
13 settlement conferences. Docket No. 139. The Court’s calendar is unable to accommodate the
14 parties’ proposed dates.
15         Accordingly, the Court DENIES without prejudice the parties’ stipulation. Docket No.
16 139. The parties must file, no later than May 29, 2020, a stipulation with five dates in late June or
17 early July on which all parties are available for the post-claim construction settlement conferences.
18         IT IS SO ORDERED.
19         Dated: May 26, 2020
20                                                               ______________________________
                                                                 Nancy J. Koppe
21                                                               United States Magistrate Judge
22
23
24
25
26
27
28

                                                     1
